Administrator’s Account—Vacation of Settlement—Affidavit of Merits.—An affidavit of merits is not indispensable upon an application to set aside an order and decree settling an administrator’s account, because taken against minors through their inadvertence and excusable neglect, when the merits appear on the face of the record.Administrator’s Account—Vacation of Settlement—Power to Order. A superior court has authority to vacate its order and decree settling an administrator’s account, when an application therefor is made at once, and it appears from the record that the order has been improperly made against minors who, while represented by attorney, were improperly represented.Distribution of Estate—Notice.—There is No Direction in section 1665 of the Code of Civil Procedure that the distribution of the estate of a decedent should be made without notice.Estate of Hickey was before the supreme court in 129 Cal. 14, 61 Pac. 475.